Exhibit 10.5

 

AMENDMENT NO. 2 TO
SUBORDINATED CONTINGENT SECURED PROMISSORY NOTE

 

THIS AMENDMENT NO. 2 TO SUBORDINATED CONTINGENT SECURED PROMISSORY NOTE (the
“Amendment”) is entered into as of August 31, 2010, by and between EMRISE
Electronics Corporation, a New Jersey corporation (the “Company”), and
                                      (“Holder”) and amends that certain
Subordinated Continent Secured Promissory Note (the “Note”) dated August 20,
2008 by and between the Company and Holder in the original principal amount of
up to                        Dollars ($                          ), as amended
by Amendment No. 1 dated as of November 20, 2009.  All capitalized terms not
otherwise defined in this Amendment shall have the meanings set forth in the
Note.

 

NOW, THEREFORE, the Company and Holder do hereby agree as follows:

 

1.             Amendments.

 

(a)           Definition of Maturity Date.  The definition of “Maturity Date” in
Section 1 is hereby replaced in its entirety with the following:

 

“Maturity Date” shall mean August 31, 2013; provided that if all of the
outstanding stock of EMRISE Corporation or substantially all of the assets of
EMRISE Corporation and its subsidiaries are sold in one transaction, then the
Maturity Date shall be the date of the closing of such transaction.

 

(b)           Definition of Senior Indebtedness.  The definition of “Senior
Indebtedness” in Section 1 is hereby replaced in its entirety with the
following:

 

“Senior Indebtedness” shall mean the principal of and unpaid interest on all
indebtedness of Parent or any Subsidiary regardless of whether incurred on,
before or after the date of this Note (i) for money borrowed from any bank,
savings and loan or other financial institution (including without limitation
money borrowed from GVEC Resource IV Inc. and Lloyds TSB Commercial Finance
Limited and their participants, successors and assigns), and is evidenced by
notes, bonds, debentures or other written obligations in an amount not to exceed
Fifteen Million Dollars ($15,000,000) without the prior written approval of
Noteholder (which shall not be unreasonably withheld) and, in any event, shall
not exceed Twenty Million Dollars ($20,000,000); and (ii) any renewals or
extensions of any indebtedness described in (i) above; provided, however, that
the term shall not include (w) any lease financing arrangement involving Parent
or any Subsidiary, (x) trade debt of Parent or any Subsidiary, (y) indebtedness
which by the terms of the instrument creating or evidencing it is subordinated
to or on a parity with this Note, and (z) money borrowed from Noel C. McDermott,
as Trustee of the Noel C. McDermott Revocable Living Trust dated December 18,
1995, or Warren P. Yost and Gail A. Yost, as Co-Trustees Under Declaration of
Trust dated March 9, 1988 (collectively referred to as “McDermott and Yost”)
relating to the purchase by Parent of all of the capital stock of Larus
Corporation (except that the debt owed to McDermott and Yost is secured by the
assets of CXR Larus Corporation

 

--------------------------------------------------------------------------------


 

in a position that has priority over the security interest position to be
granted to Noteholders).

 

(c)           Payments of Principal and Interest.

 

(i)            Section 3.1 is hereby replaced in its entirety with the
following:

 

The Company shall make no principal payments during the period commencing on the
Issuance Date and ending on September 30, 2012.  On October 1, 2012 and on the
first business day of each of the three subsequent calendar quarters after such
date, the Company shall make principal payments on the Note in the amount of
                     .

 

(ii)           Section 3.2 is hereby replaced in its entirety with the
following:

 

Commencing on October 1, 2010, and on the first business day of each calendar
quarter thereafter until the Maturity Date, the Company shall make quarterly
payments of interest on the outstanding principal amount of the Note.

 

(iii)          Section 3.3 is hereby replaced in its entirety with the
following:

 

The outstanding principal amount, together with all accrued and unpaid interest
on this Note, shall be due and payable on the Maturity Date or such earlier time
as provided herein.

 

(iv)          As of August 31, 2010, the principal balance of the Note is
                        and notwithstanding any provision to the contrary in the
Note, as amended through the date hereof, or the 2008 Stock Purchase Agreement,
such principal balance shall not decrease, except in the event of payment.

 

2.             Covenants, Asset Dispositions.  Section 8.2(a) shall be amended
to substitute the words “any Subsidiary” (with the meaning of Subsidiary as
defined in the Security Agreement) for “ACC” in each instance.

 

3.             Further Assurances.  Each of the parties hereby agrees that it
shall execute and deliver all additional documents and take such further actions
reasonably required to implement the terms and intent of this Amendment.

 

4.             Remaining Provisions of the Note.  All sections and/or paragraphs
of the Note not otherwise amended, modified or restated in this Amendment shall
remain in full force and effect and as set forth in the Note; provided, however,
that in the event of any discrepancy or inconsistency between the Note and this
Amendment, this Amendment shall control.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and acknowledge this Amendment
as of the date first written above.

 

 

THE COMPANY:

EMRISE Electronics Corporation

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

Name:

Carmine T. Oliva

 

Its:

Chief Executive Officer

 

 

 

 

HOLDER:

 

 

--------------------------------------------------------------------------------